DETAIL ACTION
Notice of Pre-AIA  or AIA  Status
1. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2. 	This Office Action is in response to Applicant’s arguments filed on 07/05/2022.
Allowable Subject Matter
3. 	Claims 1, 3-8 and 10-20 are allowed. The following is an examiner’s statement of reasons for allowance: 
Regarding claims 1 and 6, Cho (US Pub 2017/0212540) teaches (Fig. 1, 4-5, 11-13; Para 3, 27-30, 42-64, 101-117) a digital voltage regulator (Fig. 4; LDO regulator), comprising a first comparator (Fig. 4-5, 11; 321; Para 53), a circuit switching circuit (Fig. 4-5, 11; 341; Para 53-59, 98-102), a voltage regulation control circuit (Fig. 4-5, 11; 344, 322; Para 53-59, 98-102), a first transistor array (Fig. 4-5, 11; 313; Para 50-51) and a second transistor array (Fig. 4-5, 11; 323; Para 55-58), and wherein, the first comparator (Fig. 4-5, 11; 321) is configured to output a comparison result between a first reference voltage (Vref) and an output voltage (Vin is scaled/divided voltage of output voltage Vout, using 301; Para 43); the voltage regulation control circuit (344, 322) is configured to generate a voltage regulating signal (CSPT) according to the comparison result output by the first comparator (321’s output is received by 322 on terminal SEL) under control of a clock signal (CLK is provided to both 344 and 322, as can be seen in Fig. 11, 13 and 4; wherein Fig. 11 & 13 teaches CLK being two values/signals ‘0 or 1’ during different periods of time; Para 103-106); and the circuit switching circuit (341) is configured to select, according to a comparison result (i.e. ADC 312’s output C_LPTn is used in 341, which then controls ‘344, 322’; wherein ADC 312 is shown to use plural comparators in Fig. 5) between the output voltage (Vin is scaled/divided voltage of output voltage Vout, using 301) and a second reference voltage (Fig. 5; Vrefc is scaled and passed as Vd1-Vd5 to corresponding comparators, providing corresponding comparison result, which are used in 330 for ‘selection’ operation) and a comparison result (i.e. ADC 312’s output C_LPTn is used in 341, which then controls ‘344, 322’; wherein ADC 312 is shown to use plural comparators in Fig. 5)between the output voltage (Vin is scaled/divided voltage of output voltage Vout, using 301) and a third reference voltage (Fig. 5; Vrefc is scaled and passed as Vd1-Vd5 to corresponding comparators, providing corresponding comparison result, which are used in 330 for ‘selection’ operation), one of the first transistor array (313) and the second transistor array (323) to regulate the output voltage (Vout) based on the voltage regulating signal (output of respective operation ‘344, 322’ is CSPT).
However, Hu et al. (CN 108181963, From one of Applicant’s IDS reference) teaches (Fig. 2-3, Pg 4-5 ) a second transistor array (32), wherein a width-to-length ratio of any one of transistors in the first transistor array (31) is larger (Pg 3- S300  and abstract) than a width-to-length ratio of any one of transistors in the second transistor array (32), and one of the first transistor array (31) and the second transistor array (32) to regulate the output voltage (Vout) based on the voltage regulating signal (i.e. Fig. 2- from combined operation of comparator 10, counting (i.e. shown as 21 in Fig. 3) and decoding (i.e. shown as 22 in Fig. 3) unit 20 and switching unit 40).
However, Cho and Hu et al. fail to teach, 
“wherein the voltage regulation control circuit comprises a first voltage regulation control circuit and a second voltage regulation control circuit, wherein, the first voltage regulation control circuit is coupled between the circuit switching circuit and the first transistor array, and is configured to, in response to that the first voltage regulation control circuit is electrically coupled with the first comparator under control of the circuit switching circuit, generate a first voltage regulating signal according to the comparison result output by the first comparator under control of a first clock signal, so as to control a number of transistors to be turned on in the first transistor array; and the second voltage regulation control circuit is coupled between the circuit switching circuit and the second transistor array, and is configured to, in response to that the second voltage regulation control circuit is electrically coupled with the first comparator under control of the circuit switching circuit, generate a second voltage regulating signal  according to the comparison result output by the first comparator under control of a second clock signal, so as to control a number of transistors to be turned on in the second transistor array”, as claimed in claim 1; and 
“wherein the circuit switching circuit comprises a second comparator, a third comparator, an exclusive-NOR gate, a NOT gate, a first switch and a second switch; wherein, a first input terminal of the second comparator is coupled with a second reference voltage terminal, a second input terminal of the second comparator is coupled with an output voltage terminal, and an output terminal of the second comparator is coupled with a first input terminal of the exclusive-NOR gate; a first input terminal of the third comparator is coupled with a third reference voltage terminal, a second input terminal of the third comparator is coupled with the output voltage terminal, and an output terminal of the third comparator is coupled with a second input terminal of the exclusive-NOR gate; an output terminal of the exclusive-NOR gate is coupled with an input terminal of the NOT gate and is configured to control the first switch; an output terminal of the NOT gate is configured to control the second switch; a first terminal of the first switch is coupled with the second terminal of the voltage regulation control circuit, and a second terminal of the first switch is coupled with the first transistor array; and a first terminal of the second switch is coupled with the second terminal of the voltage regulation control circuit, and a second terminal of the second switch is coupled with the second transistor array”, as claimed in claim 6.
Claims ‘3-5, 10-13, 15-18, 20’ and ‘7-8, 14, 19’ are depending from claims 1 and 6, respectively.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
4. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NUSRAT QUDDUS whose telephone number is (571)270-7921. The examiner can normally be reached on M-Th 8am-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THIENVU TRAN can be reached on (571) 270-1276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NUSRAT QUDDUS/Examiner, Art Unit 2839                                                                                                                                                                                                        7/8/2022

/KEVIN J COMBER/Primary Examiner, Art Unit 2839